Citation Nr: 0729459	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, claimed as secondary to the 
veteran's service-connected left wrist injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.P.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
March 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In December 2006, to support his claim, the veteran testified 
from the RO before a Veterans Law Judge of the Board sitting 
in Washington, D.C. (Video hearing).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility, his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for a fair disposition of his 
claim has been obtained.

2.  An acquired psychiatric disorder, to include depression, 
was not present during service or within one year after 
service, and was not caused or aggravated by military 
service, to include as secondary to the veteran's service-
connected left wrist injury residuals.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
military service, to include as secondary to the veteran's 
service-connected left wrist injury residuals.  38 U.S.C.A. 
§§ 1101, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted law, and the 
requirements of the law and regulations have been satisfied.  
See Quartuccio, supra (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of a May 
2005 RO letter to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  This letter 
specifically informed the veteran of the need to submit any 
evidence in his possession.  Moreover, evidence associated 
with the veteran's claims file includes service medical 
records, private treatment and examination reports, VA 
treatment records through December 2005, VA compensation 
examinations, and hearing transcripts.  He has not identified 
any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
So, the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (Mayfield III) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  In this case, a 
content correct VCAA letter was sent in May 2005, prior to 
the initial RO adjudication in September 2005.  So there is 
no error with respect to the timing of this notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).the Court limited its holding in Dingess 
by clarifying that where, as here, service connection has not 
been granted as of the date of the VCAA's enactment, the 
veteran is entitled to pre-decisional notice concerning all 
elements of his claim - including the downstream disability 
rating and effective date elements.  And if this did not 
occur, there is a question of whether this is prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (2007); see 
also Simmons v. Nicholson, 487 F.3d 892 (2007) (where the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that, once an error is identified, the burden 
shifts to VA to show the error was harmless).

Here, the veteran received the requisite Dingess notice in a 
March 2006 letter concerning the type of information and 
evidence needed to establish a downstream disability rating 
and effective date in the event his service connection claim 
is granted.  Nevertheless, since the Board is denying his 
claim, any notice defect as to those additional downstream 
elements of his claim is moot.  Therefore, he is not 
prejudiced by the Board's consideration of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).

Governing Law and Regulations

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as organic diseases 
of the nervous system, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1133; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection is permissible, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically aggravated another condition that is not service-
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  
38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439 
(1995).  Medical evidence is required to show this secondary 
cause-and-effect relationship; mere lay opinion will not 
suffice.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Analysis

Service medical records show that the veteran sustained an 
injury to his left wrist in August 1982.  He underwent an 
open reduction and ligament repair procedure and developed 
resultant avascular necrosis.  He then came before a Medical 
Board and was discharged from military service in March 1985 
due to the injury and residual physical impairment.  His 
disability included avascular necrosis, degenerative joint 
disease of the left lunate secondary to a perilunate 
dislocation that went undiagnosed for four months, and 
limitation of motion.  Service medical records, however, are 
negative for depression and the veteran's discharge 
examination included a normal psychiatric evaluation.

Following service, a private surgery report from August 1992 
describes a fusion procedure involving the veteran's left 
wrist.  VA outpatient records from August 1992 indicate such 
surgery took place that month, and a subsequent VA x-ray 
report from October 1992 notes the placement of metal 
fixators in the veteran's left wrist.  No reference to a 
psychiatric condition is made at this time.

VA records from February 1993 include the veteran's report of 
having been recently assaulted, with resultant left wrist 
trauma.  VA surgery notes from October 1993 discuss a 
procedure where by the veteran underwent a revision for his 
left wrist fusion.  Then, in October 1993, the veteran 
underwent a VA joints examination, where the veteran was 
noted to be only three weeks post-operative.  A private 
report from November 1993 indicates the veteran had undergone 
an arthrodesis at a VA hospital in the prior month.  Other VA 
records indicate occupational therapy was required.  These 
records are negative for any psychiatric disorder, including 
depression.

VA outpatient records from February 1994 indicate the veteran 
reported a 10-year history of cocaine abuse with symptoms of 
depression for 6 years prior.  This is the first medical 
evidence of possible diagnosis for a psychiatric disorder.  
It occurs over 9 years following the veteran's discharge from 
service, so there is no evidence of a psychosis within the 
one year presumptive period under 38 C.F.R. § 3.307, 3.309.  
The 9-year lack of post-service evidence of diagnosis or 
treatment for a psychiatric condition is also probative 
evidence against any theory of chronicity dating back to 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

A follow-up consultation report from February 1994 lists 
cocaine abuse with psychomotor agitation and insomnia related 
to abstinence from this drug.  A VA examination from March 
1994 indicates the veteran was status post intercarpal 
fusion.

Approximately four years later, in February 1998, VA 
inpatient notes indicate the veteran complained of feeling 
emotionally disturbed and of suicidal ideation.  He was 
diagnosed with polysubstance dependence and adjustment 
disorder with mixed emotional features.  Notably, the 
examiner indicated no significant medical problems at this 
time.  The veteran was placed on 23 hour medical observation.  
Other notes indicate the veteran was tired and depressed.

In November 1998, the veteran reported difficulty holding a 
job secondary to pain associated with his wrist fusion and 
arthritis.  Enrollment in a hand clinic was recommended.

In January 2000, the veteran reported for a VA orthopedic 
examination, complaining of left wrist problems.  He told the 
examiner that he was having difficulty with daily activities 
and that his job potential was limited.  He did work as a car 
salesman, and he did not report depression.  Upon physical 
examination, the veteran was noted to be a reliable 
historian.  Range of motion testing was performed and the 
veteran was diagnosed with loss of range of wrist motion and 
impairment of the fingers.  Scarring was also noted.

VA outpatient notes from August 2001 show an Axis I diagnosis 
for polysubstance abuse.  Depression is not referenced at 
this time.  VA primary care notes from June 2002 indicate 
diagnoses for his wrist injury residuals, anxiety, and 
polysubstance abuse.

In September 2002, the veteran underwent another VA 
examination for his left wrist injury residuals.  At this 
time, five prior surgeries were noted and the veteran was 
found to have arm pain resultant to the injury and subsequent 
procedures.

In July 2003, the veteran was involved in a serious motor 
vehicle accident involving a head on collision with another 
vehicle and caused severe trauma.  Injuries from this 
accident include liver injury, complex pelvic fracture, 
pneumothorax with respiratory insufficiency, left femur 
fracture, and mandibular fracture.  He underwent multiple 
surgical procedures for these injuries.  He also required 
extensive post-operative care, including the use of a feeding 
tube through early September of that year.

VA mental health notes from M.S., M.D., dated July 2004, 
indicate diagnoses for a mood disorder due to traumatic brain 
injury.  The veteran was found to have improved depression, 
and controlled insomnia at this time.

In November 2004 the veteran underwent another VA orthopedic 
examination.  At this time the veteran reported taking 
medications including Celebrex and Oxycodone for pain 
associated with his wrist.  Reduced wrist functionality was 
also described by the veteran and upon physical examination.  
The veteran was diagnosed with a wrist fusion, pain and 
stiffness secondary to traumatic arthritis.  This examination 
was negative for depression or an acquired psychiatric 
disorder.

Basically, the medical evidence of record documents a long 
history of left wrist problems and a more recent and 
unrelated motor vehicle accident.  With respect to the 
veteran's wrist, he has had several surgeries and some 
worsening over the years.  For this, the veteran is currently 
evaluated by the VA as being 50 percent disabled from June 
2002 forward.  However, while there is some temporal overlap 
between the manifestations of the veteran's wrist disorder 
and the presence of a psychiatric disorder, the medical 
evidence does not indicate a relationship between the two.

In addition to a longstanding history of wrist problems, the 
veteran carries a current diagnosis for depression.  However, 
as will be explained, there is no competent medical evidence 
that the veteran's depression is related to service, to 
include as secondary to his wrist condition.

VA Mental health notes from May 2005 address the veteran 
describing his rationale for pursuing a claim of service 
connection on the grounds that he had been living with 
underlying depression since service.  He indicated that his 
career development suffered and that his polysubstance abuse 
was a method of coping with this depression.  The veteran 
reported being unable to secure employment due to wrist 
impairments, and orthopedic impairment associated with his 
2003 motor vehicle accident.  At this time, the veteran was 
taking Prozac and Trazodone.  He was diagnosed with major 
depressive disorder, due to either his traumatic brain injury 
or associated with dysthymia.

Subsequent June 2005 notes from Dr. M.S., note major 
depressive disorder and depressed mood due to traumatic brain 
injury as the veteran's Axis I diagnosis.  His status as 
being post motor vehicle accident in July 2003, with 
traumatic brain injury and multiple fractures, was indicated 
as his Axis III diagnosis.  This condition was described as 
being in partial remission.  These notes specifically state 
that the veteran's history of depression began with his motor 
vehicle accident.  So, this is probative evidence that the 
etiology of the veteran's current depression is something 
other than his service-connected wrist condition.  There is 
no medical evidence rebutting this, or otherwise tying his 
depression to service.  See Hickson, supra.

VA mental health outpatient notes from December 2005 include 
the veteran's attribution of his depression to his service-
connected condition.  However, the veteran is not competent 
to provide medical evidence regarding the etiology of his 
depression and his contentions are accorded no weight in that 
regard.  See Espiritu v. Derwinski, 2 Vet App 492 (1992).  
Also, the fact that the veteran's statements concerning the 
etiology of his depression were transcribed by health care 
providers does not turn such statements into competent 
medical evidence.  As the Court has noted, "[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence'..."  
Leshore v. Brown, 8 Vet. App. 406, 410 (1995).

In addition to not having evidence relating his current 
depression to military service directly, or as secondary to 
the veteran's service-connected wrist condition, the Board 
has considered the principles of the holding in Allen, 
supra., pertaining to the extent of aggravation a service-
connected condition may have on a non-service-connected 
disability.  Here, there is no medical evidence that the 
veteran's depression is made worse by his service-connected 
left wrist injury residuals.  To the contrary, the only 
medical evidence addressing a potential etiology for the 
veteran's depression are the mental health notes that 
indicate it is associated with the veteran's July 2003 motor 
vehicle accident and injuries sustained therein.  Lacking 
evidence of a relationship between the wrist injury residuals 
and depression, secondary service connection cannot be 
established under any theory.  See Lathan, supra.

In testimony before the Board in December 2006, the veteran's 
mother, J.P., testified that her son was not the same after 
his return from service.  She said that he could not hold 
jobs and was depressed.  Other statements indicate that J.P. 
is or was a registered nurse.  Assuming this is true, the 
Board still observes that there is no indication that she has 
received relevant training in psychiatry or psychology.  Cf. 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 
9 Vet. App. 109, 114-15 (1996); see also Williams v. Brown, 4 
Vet. App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine, or participated in 
treatment). So, while she may testify to what she observed, 
her opinions as to the onset and etiology of the veteran's 
depression are accorded little weight.

During the course of the development of his claim, the 
veteran and his representative have raised numerous 
contentions regarding his depression.  At his April 2004 
hearing before a decision review officer at the RO, the 
veteran said that his depression started in service because 
his drinking started in service.  While the veteran is 
competent to point out that he began drinking in service, he 
is not competent to testify regarding the onset of his 
depression.  Espiritu, supra.  Also, The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that there can be service connection for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
further stated that compensation may be awarded only "where 
there is clear medical evidence establishing that alcohol or 
drug abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See Allen, 237 F. 3d at 
1381.  In this case, there is no competent medical evidence 
to support this contention.

The veteran has also stated that the fact that he dropped out 
of college and had trouble with relationships was evidence of 
the longstanding nature of his depression.  In this regard, 
the Board again notes that depression is not shown by medical 
evidence for 9 years following discharge from service.  The 
veteran has indicated that Dr. M.S. related his depression to 
military service.  To the contrary, a review of the claims 
file and notes from Dr. M.S. only indicates a relationship 
with the veteran's July 2003 motor vehicle accident.  Then, 
at the veteran's December 2006 hearing before the Board, the 
veteran's representative indicated that the fact that the 
military failed to wean the veteran off of medications taken 
during service lead to the veteran's substance abuse, which 
then lead to his depression.  There is no medical evidence 
supporting any aspect of this contention.  See Espiritu, 
supra.

In summary, while the medical evidence shows the veteran 
currently has depression and has been treated extensively for 
his service-connected left wrist injury residuals since 
discharge, the veteran was not treated for depression for 
many years following service and there is no competent 
medical evidence of a relationship between his current 
depression and service, to include as secondary to the 
veteran's service-connected left wrist injury residuals.

For these reasons and bases, the claim for service connection 
for depression must be denied because the preponderance of 
the evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).




ORDER

Service connection for depression, claimed as secondary to 
the veteran's service-connected left wrist injury residuals, 
is denied



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


